Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.

Response to Amendment
The Amendment filed 08/17/2021 has been entered and fully considered. 
Claims 11,5,7,9,10 are pending, of which claims 11,5,7,9,10 were amended.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11,5,7,9,10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “receiving … said another portion of the gaseous feedstream with a gas-gas ejector”, and the claim also recites “conveying another portion of the compressed gaseous feedstream to a gas-gas ejector” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim(s) 11 has the phrase, “a gas-gas ejector," (this refers to the second recitation of the phrase) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to the first recitation of the phrase (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim 7 recites the limitation "the plant"; and there is insufficient antecedent basis for this limitation in the claim.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following: 35 USC § 103 rejection(s), as applicable.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 11 is/are rejected under 35 U.S.C. 103 as obvious over US 6168649 (herein known as JENSVOLD) in view of US 20130239804 (herein known as WYNN)
OR, in the alternative, under 35 U.S.C. 103 as obvious over US 6168649 (herein known as JENSVOLD) in view of US 20160151739 (herein known as JAKOBSSON) and US 20130239804 (herein known as WYNN). 
(Claims 5,7,9,10 are not properly dependent upon a preceding claim, which is why claim 11, as follows, is presented prior to claims 5,7,9,10)

With regard to claim 11, JENSVOLD teaches method for membrane permeation treatment of a gaseous feedstream comprising at least methane and carbon dioxide for producing a methane-enriched gaseous stream, comprising the steps of:, especially at as discussed as follows for the body of the claim
compressing the gaseous feedstream with a compressor 203 to a pressure of between 5 (75 psi) and 17 (250 psi) bar, especially at fig 2,c12ln20-c13ln25,c14ln30-36
separating a portion of the compressed gaseous feedstream with a first membrane separation unit 211 into a first carbon dioxide-enriched permeate, near 212, and a first methane-enriched retentate, near 213, especially at fig 2,c12ln59-c13ln4,c14ln30-36
separating the first retentate via 214 with a second membrane separation unit 221 into a second carbon dioxide-enriched permeate, near 222, and a second methane-enriched retentate, near 223, especially at fig 2,c12ln59-c13ln17,c14ln30-36
receiving the first permeate with a compressor 203 to produce a gas comprised of the first permeate (and the first permeate is a portion of the gaseous feedstream) having a pressure 2 bar (30 psi), especially at fig 2,c12ln59-c13ln25,c14ln30-36
JENSVOLD does not specifically teach conveying another portion of the compressed gaseous feedstream to a gas-gas ejector; receiving… said another portion of the gaseous feedstream with a gas-gas ejector and using said another portion of the gaseous feedstream as motive gas

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine JENSVOLD with gas-gas ejector 702, a portion of the gaseous feedstream, via 724, as motive gas of WYNN for the benefit of a motive gas as taught by WYNN especially at para 163; in an alternative, because JAKOBSSON teaches, especially at abstract, these two structures (compressor and ejector) were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found obvious to substitute the compressor with gas-gas ejector (MPEP 2144.06)
JENSVOLD teaches separating the compressed first permeate with a third membrane separation unit 231 into a third methane-enriched retentate, near 233, and a third CO2-enriched permeate, near 232, especially at fig 2,c12ln59-c13ln25,c14ln30-36

With regard to claim 5, JENSVOLD teaches
 wherein the third retentate via 206 and the second permeate via 205 are recycled upstream of the compressor, especially at fig 2,c12ln59-c13ln35,c14ln30-36

With regard to claim 7, JENSVOLD teaches
wherein the third permeate, near 232, is evacuated outside of the plant, especially at fig 2,c13ln15-35,c14ln30-36


Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6168649 (herein known as JENSVOLD) in view of US 20130239804 (herein known as WYNN) as applied to claim(s) above, and further in view of US 5538536 (herein known as FUENTES)
OR, in the alternative, under 35 U.S.C. 103 as obvious over US 6168649 (herein known as JENSVOLD) in view of US 20160151739 (herein known as JAKOBSSON) and US 20130239804 (herein known as WYNN) as applied to claim(s) above, and further in view of US 5538536 (herein known as FUENTES).

With regard to claim 9, JENSVOLD does not specifically teach wherein the membranes of the membrane separation units have a same selectivity 
But, FUENTES teaches wherein the membranes of the membrane separation units have a same selectivity, especially at abstract  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the need of membrane selectivity relationship among the membranes of the membrane separation units JENSVOLD-WYNN(or JENSVOLD-JAKOBSSON-WYNN) with wherein the membranes of the membrane separation units have a same selectivity of FUENTES, since FUENTES teaches whether the selectivities are the same or different can be used to optimize “cost of operation” c1ln5-c3ln52,abstract; it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 

With regard to claim 10, JENSVOLD does not specifically teach wherein the membranes of the membrane separation units have a different selectivity 
But, FUENTES teaches wherein the membranes of the membrane separation units have a different selectivity, especially at abstract  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the need of membrane selectivity relationship among the membranes of the membrane separation units JENSVOLD-WYNN(or JENSVOLD-JAKOBSSON-WYNN) with wherein the membranes of the membrane separation units have a different selectivity of FUENTES, since FUENTES teaches whether the selectivities are the same or different can be used to optimize “cost of operation” c1ln5-c3ln52,abstract; it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); otherwise, there is a limited number of selectivity relationship among the membranes of the membrane separation units, and the claimed arrangement does not require undo experimentation to find as a workable solution


Response to Arguments
08/17/2021 have been fully considered but they are not persuasive.

Applicant argues at page(s) 4, particularly “The Examiner required an election of species between the species of originally presented claim 4 and amended claim 4 presented in Applicant's December 10, 2020 Reply. Applicant has cancelled claims 4, 6, and 8, thereby mooting the basis of the Requirement. Thus, it may be withdrawn."
In response, respectfully, the Examiner does not find the argument persuasive.  The restriction requirement among Species, as set forth in the Office action mailed on 03/17/2021, is not being reconsidered at this time, since there are no allowable claims to the elected invention pursuant to MPEP § 821.04(a).

Applicant argues at page(s) 4, particularly “Claims 13-16 were objected to because they are dependent upon a canceled claim. Applicant cancelled claims 13-16, thereby mooting the basis of the objection. Thus, it may be withdrawn."
In response, respectfully, the Examiner does not find the argument persuasive.  The objection is moot.

Applicant argues at page(s) 4, particularly “Claims 1, 3, and 13-16 have been cancelled. With respect to claims 5, 7, and 9-11, Applicant respectfully traverses."
page(s) 4, particularly “Central to the Examiner's conclusion that the claimed subject matter of claims 5, 7, and 9-11 fails both the written description and definiteness 
page(s) 5, particularly “35 U.S.C. 112(f). Therefore, Applicant will address this finding underpinning the Examiner's rejection.
page(s) 5, particularly “Applicant respectfully traverses the Examiner's finding that the following claim limitations should be interpreted as means-plus-function limitations:
page(s) 5, particularly “- "separating the gaseous feedstream with the first membrane separation unit into a first carbon dioxide-enriched permeate and a first methane-enriched retentate",
page(s) 5, particularly “- "separating the first retentate with the second membrane separation unit into a second carbon dioxide-enriched permeate and a second methane-enriched retentate", and
page(s) 5, particularly “- "separating the compressed first permeate with a third membrane separation unit into a third methane-enriched retentate and a third CO2-enriched permeate",
page(s) 5, particularly “Applicant asserts that interpretation of a "membrane separation unit" as a means-plus-function claim is unwarranted. One of ordinary skill in the art would have readily understood that the meaning of "a membrane separation unit" is so well known in the art of gas separation that such a one would immediately be apprised of the structure of a membrane separation unit that is necessary to separate a gaseous feedstream into a CO2-enriched permeate and a methane-enriched retentate. Thus, "a membrane separation unit" should not have been considered a mean-plus-function limitation under 35 U.S.C. 112(f).

page(s) 5, particularly “to). Thus, reference to Baker is irrelevant.
page(s) 5, particularly “Applicant further asserts that one of ordinary skill in the art in the field of gas separation would have readily understood that the tendency of either CO2 or methane to become enriched in a permeate or a retentate is a function of the material
page(s) 6, particularly “properties of the selective layer of the membrane. Such a one would have understood that a membrane selective layer having a CO2/methane selectivity of greater than 1 would operate to enrich CO2 in the permeate and enrich methane in the retenate. Conversely, such a one would have understood that a membrane selective layer having a methane/CO2 selectivity of greater than 1 would operate to instead enrich methane in the permeate and CO2 in the retentate. Applicant notes that the vast majority of membrane separation layer materials have a CO2/methane selectivity of greater than 1.
page(s) 6, particularly “Applicant respectfully traverses the Examiner's finding that the following claim limitation should be interpreted as means-plus-function limitations: "receiving the first permeate and a portion of the gaseous feedstream with a gas-gas ejector to produce a gas comprised of the first permeate and said portion of the gaseous feedstream having a pressure of between 2 and 6 bar".

page(s) 6, particularly “Applicant asserts that a "gas-gas ejector" and use of a "motive gas" is so well known in the art of gas separation that such a one would immediately be apprised of the structure of a gas-gas ejector that is necessary to receive a motive gas (at a higher pressure) and a different gas (at a lower pressure) and produce a gas comprised of both the motive gas and different gas that is at a pressure intermediate of both the motive gas and the different gas. In the limitation at hand, such a one would have readily understood the nature and operation and structure of a gas-gas
page(s) 7, particularly “ejector that would enable production of a gas comprised of a combination of "said another portion of the compressed gaseous feedstream" (that is at a pressure of at least 8 bar and which serves as the motive gas) and "the first permeate" at a pressure of between 2 and 6 bar. More particularly, such a one would have understood that the recitation of a "gas-gas ejector" was directed to introduction of a motive gas into a converging/diverging nozzle and introduction of the different gas (that is sought to be compressed to a higher pressure) into the lowerpressure/ higher-velocity portion of the converging/diverging nozzle, thereby causing the different gas 
page(s) 7, particularly “Thus, the rejections should be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  Since, the rejections are no longer pending, this argument is moot.


Applicant argues at page(s) 7, particularly “Claims 1, 3, 5, 7, 11, and 13-16 were rejected under 35 U.S.C. § 103(a) as obvious over US 6,168,649 (herein known as JENSVOLD) in view of US 2016/0151739 (herein known as JAKOBSSON) and US 2013/0239804 (herein known as WYNN). Claims 1, 3, and 13-16 were cancelled, thereby mooting the rejection as to those claims. With respect to claims 7 and 11, Applicant respectfully traverses."
page(s) 7, particularly “Based upon the Examiner's interpretation of the claim limitation of "receiving the first permeate and [[a]] said another portion of the gaseous feedstream with a gas-gas ejector to produce a gas comprised of the first permeate and said portion of the gaseous feedstream having a pressure of between 2 and 6 bar" (as presented in claim 11 of Applicant's December 10, 2020 Reply) as a means-plus-function limitation under 35 U.S.C. 112(f), the Examiner considers the compressor of Jensvold and the claimed gas-gas ejector to be 112(f) equivalents.
page(s) 7, particularly “As explained in greater detail above, this conclusion is improperly made.

In response, respectfully, the Examiner does not find the argument persuasive.  
Means-plus-function is a more narrow interpretation of claim language than broadest reasonable interpretation, and Applicant disagreeing with the more narrow interpretation is not sufficient basis to overcome the broader reasonable interpretation. MPEP § 2173.01

Applicant argues at page(s) 8, particularly “More particularly, Applicant has amended claim 11 (from which claim 7 now depends) to recite:"
page(s) 8, particularly “- "compressing the gaseous feedstream with a compressor to a pressure of greater than 8 bar",
page(s) 8, particularly “- "separating a portion of the compressed gaseous feedstream with a first membrane separation unit into a first carbon dioxide-enriched permeate and a first methane-enriched retentate",
page(s) 8, particularly “- "separating the first retentate with the a second membrane separation unit into a second carbon dioxide-enriched permeate and a second methane-enriched retentate",
page(s) 8, particularly “- "conveying another portion of the compressed gaseous feedstream to a gas-gas ejector", and

page(s) 8, particularly “Applicant asserts that one of ordinary skill in the art would have understood that the recitation of a "gas-gas ejector" was directed to the introduction of a motive gas into a converging/diverging nozzle and introduction of the different gas (that is sought to be compressed to a higher pressure) into the lower-pressure/higher-velocity portion of the converging/diverging nozzle, thereby causing the different gas (that is sought to be compressed to a higher pressure) to be sucked into the nozzle with the result that
page(s) 9, particularly “the combination of motive gas/different gas is raised to a pressure intermediate those of the motive gas and the different gas.
In response, respectfully, the Examiner does not find the argument persuasive.  With regard to claim 11, JENSVOLD teaches method for membrane permeation treatment of a gaseous feedstream comprising at least methane and carbon dioxide for producing a methane-enriched gaseous stream, comprising the steps of:, especially at as discussed as follows for the body of the claim
compressing the gaseous feedstream with a compressor 203 to a pressure of between 5 (75 psi) and 17 (250 psi) bar, especially at fig 2,c12ln20-c13ln25,c14ln30-36
separating a portion of the compressed gaseous feedstream with a first membrane separation unit 211 into a first carbon dioxide-enriched permeate, near 212, 
separating the first retentate via 214 with a second membrane separation unit 221 into a second carbon dioxide-enriched permeate, near 222, and a second methane-enriched retentate, near 223, especially at fig 2,c12ln59-c13ln17,c14ln30-36
receiving the first permeate with a compressor 203 to produce a gas comprised of the first permeate (and the first permeate is a portion of the gaseous feedstream) having a pressure 2 bar (30 psi), especially at fig 2,c12ln59-c13ln25,c14ln30-36
JENSVOLD does not specifically teach conveying another portion of the compressed gaseous feedstream to a gas-gas ejector; receiving… said another portion of the gaseous feedstream with a gas-gas ejector and using said another portion of the gaseous feedstream as motive gas
But, WYNN teaches gas-gas ejector 702, a portion of the compressed gaseous feedstream 724 as motive gas, wherein the gaseous feedstream was conveyed (including received) with the ejector, especially at fig 7, para 163 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine JENSVOLD with gas-gas ejector 702, a portion of the gaseous feedstream, via 724, as motive gas of WYNN for the benefit of a motive gas as taught by WYNN especially at para 163; in an alternative, because JAKOBSSON teaches, especially at abstract, these two structures (compressor and ejector) were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found obvious to substitute the compressor with gas-gas ejector (MPEP 2144.06)



Applicant argues at page(s) 9, particularly “More importantly, Applicant points out that Wynn does not suggest the use of a portion of gaseous feedstream as a motive gas for raising the pressure of a permeate gas to be introduced for separation at a downstream membrane separation unit. More to the point, Wynn is concerned with recycling an entirety of overhead stream 111 back to the gas separation membrane 105 for the purpose of providing a higher recovery of the component recovered in product 112."
In response, respectfully, the Examiner does not find the argument persuasive.  Contrary to the Applicant's assertion WYNN does teach a portion of gaseous feedstream 724 as a motive gas for raising the pressure of a permeate gas 713 to be introduced for separation at a downstream membrane separation unit 708, especially at fig 7, para 163,167

Applicant argues at page(s) 9, particularly “In contrast to the teachings of Wynn, the claimed subject matter uses a portion of the gaseous feedstream as a motive gas for raising the pressure of a first permeate gas from a membrane separation unit to which the remaining portion of the feedstream is fed. It is advantageous to raise the pressure of the first permeate so that the driving force of the membrane separation unit (to which the first permeate is fed) is increased. The benefit of the instant invention is the use of 
In response, respectfully, the Examiner does not find the argument persuasive.  The Examiner disagrees with Applicant's assertion, especially "The benefit of the instant invention is the use of an ejector for raising the pressure of that first permeate without requiring the use of compression energy (for operating a compressor)", that an ejector doesn't need a source of energy to operate, such as energy from a compressor.

Applicant argues at page(s) 9, particularly “Wynn simply does not suggest the use of a portion of the gaseous feedstream for raising the pressure of a first permeate to increase the driving force of a downstream membrane separation unit (to which the first permeate is fed)."
page(s) 9, particularly “Thus, the rejection should be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  Contrary to the Applicant's assertion WYNN does teach a portion of gaseous feedstream 724 as a motive gas for raising the pressure of a permeate gas 713 to be introduced for separation at a downstream membrane separation unit 708, especially at fig 7, para 163

Applicant argues at page(s) 9, particularly “Claims 9 and 10 are rejected under 35 U.S.C. § 103(a) as obvious over JENSVOLD in view of JAKOBSSON, WYNN, and US 
page(s) 10, particularly “FUENTES fails to cure the deficiencies of JENSVOLD, JAKOBSSON, and WYNN. Thus, the rejection should be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776